
	
		II
		112th CONGRESS
		1st Session
		S. 1890
		IN THE SENATE OF THE UNITED STATES
		
			November 17, 2011
			Mr. Begich introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To prevent forfeited fishing vessels from being
		  transferred to private parties and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Pirate Fishing Vessel Disposal Act
			 of 2011.
		2.FindingsCongress finds the following:
			(1)Stateless vessels
			 forfeited to the United States for engaging in illegal, unreported, and
			 unregulated fishing are of little inherent economic value, and have no useful
			 commercial fishing purpose other than engaging in this type of pirate
			 fishing.
			(2)The environmental
			 harm of allowing vessels seized for illegal, unreported, or unregulated fishing
			 to return to such fishing activities far outweighs any damage to the
			 environment caused by sinking or otherwise disposing of such vessels at
			 appropriate depths and distances from shore after proper decontamination
			 procedures and disposal site selection have been followed.
			(3)Maritime threats
			 to the United States increasingly involve asymmetrical warfare and the Navy and
			 Coast Guard need to be prepared for such threats.
			(4)Using vessels
			 forfeited for engaging in illegal, unreported, or unregulated fishing in
			 live-fire sinking exercises represents an important opportunity for the Armed
			 Forces to prepare for such asymmetrical maritime warfare.
			(5)Since the oils
			 and hazardous and toxic substances aboard such vessels pose a threat to the
			 marine environment, and since such vessels are essentially abandoned assets, it
			 is appropriate to use the Oil Spill Liability Trust Fund to prevent pollution
			 and pay for decontamination costs for such vessels.
			3.DefinitionsIn this Act:
			(1)AdministratorExcept
			 as otherwise specifically provided, the term Administrator means
			 the Administrator of the Maritime Administration.
			(2)CommandantThe
			 term Commandant means the Commandant of the United States Coast
			 Guard.
			(3)Forfeited
			 vesselThe term forfeited vessel means a foreign or
			 stateless vessel that is forfeited to the United States for engaging in
			 illegal, unreported, or unregulated fishing under any of the living marine
			 resource statutes implemented by the Secretary of Commerce.
			(4)Illegal,
			 unreported, or unregulated fishingThe term illegal,
			 unreported, or unregulated fishing means fishing activities—
				(A)conducted by a
			 national or foreign vessel in waters under the jurisdiction of a nation without
			 the permission of that nation, or in contravention of its laws and regulations,
			 including activities that have not been reported, or have been misreported, to
			 the relevant national authority of that nation in contravention of its laws and
			 regulations;
				(B)conducted by a
			 vessel flying the flag of a nation that is a member of a regional fisheries
			 management organization in contravention of the conservation and management
			 measures adopted by that organization and by which that nation is bound,
			 including activities that have not been reported, or have been misreported, in
			 contravention of the reporting requirements of that organization;
				(C)conducted by a
			 vessel flying the flag of a nation that is a cooperating non-member of a
			 regional fisheries management organization that are inconsistent with the
			 commitments undertaken by that nation as a cooperating non-member of that
			 organization, including activities that have not been reported, or have been
			 misreported, in a manner that is inconsistent with those commitments; or
				(D)conducted in the
			 area of application of a regional fisheries management organization by a vessel
			 without nationality or by a vessel flying the flag of a nation that is not a
			 member nor a cooperating non-member of that organization and that undermines
			 the effectiveness of the conservation and management measures of that
			 organization.
				(5)Under
			 SecretaryThe term Under Secretary means the Under
			 Secretary for Oceans and Atmosphere of the Department of Commerce.
			4.Use of forfeited
			 vessels
			(a)Sinking
				(1)AuthorityThe Commandant is authorized to use a
			 vessel described in paragraph (2) for live-fire sinking exercises if the
			 Commandant determines that the vessel would be useful for such
			 exercises.
				(2)Vessel
			 describedA vessel described in this paragraph is a vessel that
			 is—
					(A)transferred to
			 the Commandant under paragraph (3); or
					(B)otherwise under
			 the administrative control of the Commandant as a forfeited vessel.
					(3)Requirement to
			 transfer vesselThe head of
			 an agency or department of the United States with administrative control over a
			 forfeited vessel shall transfer such vessel to the Commandant for use in
			 live-fire sinking exercises authorized under paragraph (1) if the Commandant
			 determines that the vessel would be useful for such exercises.
				(b)Scrapping or
			 recycling or transfer for law enforcement or other purposesIf a forfeited vessel is not transferred to
			 or utilized by the Commandant for sinking exercises under subsection (a), the
			 forfeited vessel shall be transferred to or otherwise under the control of the
			 Commandant, the Administrator, or the Under Secretary, as appropriate, and
			 be—
				(1)scrapped or recycled by a facility in the
			 United States or disposed of on land;
				(2)sold or donated
			 to a developing nation solely for the purposes of fisheries enforcement,
			 provided that any fishing gear is removed from the vessel; or
				(3)donated to a
			 not-for-profit institution or governmental agency solely for the purposes of
			 education, research, or other public interest purposes with agreement from the
			 recipient entity that vessel will never be utilized for illegal, unreported, or
			 unregulated fishing or related activities.
				(c)Limitation on
			 exercisesThe sinking
			 exercises authorized by subsection (a) shall take place only—
				(1)in water not less than 1,000 fathoms
			 deep;
				(2)not less than 50 nautical miles from any
			 land;
				(3)not outside the
			 exclusive economic zone of the United States; and
				(4)outside of
			 any—
					(A)habitat area of
			 particular concern identified under the Magnuson-Stevens Fishery Conservation
			 and Management Act (16 U.S.C. 1801 et seq.); or
					(B)critical habitat,
			 as defined in section 3(5) of the Endangered Species Act of 1973 (16 U.S.C.
			 1532(5)).
					(d)Participation
			 of the Armed ForcesThe
			 Commandant may invite the Secretary of the Army, the Secretary of the Navy, or
			 the Secretary of the Air Force to participate in sinking exercises authorized
			 by subsection (a).
			5.Decontamination
			 of forfeited vessels
			(a)Requirement for
			 decontaminationBefore
			 sinking a forfeited vessel in exercises authorized by section 4(a), the
			 Commandant shall—
				(1)remove from such vessel any material that
			 may degrade the marine environment, including petroleum products, to the
			 maximum extent practicable with best current techniques and in compliance
			 with—
					(A)the General Permit for the Transport of
			 Target Vessels set out in section 229.2 of title 40, Code of Federal
			 Regulations, or any similar subsequent permit issued by the Administrator of
			 the Environmental Protection Agency pursuant to section 102 of the Protection,
			 Research, and Sanctuaries Act of 1972 (33 U.S.C. 1412);
					(B)the Marine Protection, Research, and
			 Sanctuaries Act of 1972 (33 U.S.C. 1401 et seq.); and
					(C)the guidance
			 recommending best management practices for vessel preparation developed by the
			 Maritime Administration and the Environmental Protection Agency pursuant to
			 section 3504(b) of the Bob Stump National Defense Authorization Act for Fiscal
			 Year 2003 (Public Law 107–314; 16 U.S.C. 1220 note);
					(2)consult with the Administrator, the
			 Secretary of the Navy, and the Administrator of the Environmental Protection
			 Agency on the proper procedures to decontaminate such vessel; and
				(3)remove from such
			 vessel and properly dispose of any fishing gear and other materials that are
			 likely to float or pose an entanglement hazard and become a threat to marine
			 life.
				(b)Inapplicability
			 of the Toxic Substances Control ActThe Toxic Substances Control Act (15 U.S.C.
			 2601 et seq.) shall not apply to the sinking of a forfeited vessel in exercises
			 authorized by section 4(a) and in compliance with this Act.
			6.Funding
			(a)Sinking,
			 scrapping, and recycling
				(1)AuthorizationThe Commandant is authorized—
					(A)for a forfeited vessel to be sunk in
			 exercises as authorized by section 4(a), to utilize funds from the Oil Spill
			 Liability Trust Fund established by section 9509 of the Internal Revenue Code
			 of 1986 for the costs of berthing, towing, decontamination, and other
			 preparations for such exercises; or
					(B)for a forfeited vessel to be scrapped or
			 recycled as authorized by section 4(b)(1), to utilize or transfer to the
			 Administrator or Under Secretary, as appropriate, funds from such Trust Fund
			 for the costs of berthing, towing, and for such scrapping or recycling, if such
			 costs exceed the scrap value of the vessel.
					(2)Allowance of
			 expenditures from Oil Spill Liability Trust FundParagraph (1) of
			 section 9509(c) of the Internal Revenue Code of 1986 is amended by striking
			 and at the end of subparagraph (E), by striking the period at
			 the end of subparagraph (F) and inserting , and, and by adding
			 at the end the following new subparagraph:
					
						(G)for the payment
				of costs authorized under the Pirate Fishing Vessel Disposal Act of
				2011.
						.
				(b)Sale or
			 donationSection 311(e)(1) of the Magnuson-Stevens Fishery
			 Conservation and Management Act (16 U.S.C. 1861(e)(1)) is amended—
				(1)in subparagraph
			 (E), by striking and at the end;
				(2)in subparagraph
			 (F), by striking the period at the end and inserting a semicolon and
			 and; and
				(3)by adding at the
			 end the following:
					
						(G)expenses or reimburse costs associated
				with the sale or donation of a vessel under paragraph (2) or (3) of section
				4(b) of the Pirate Fishing Vessel Disposal
				Act of 2011, including berthing, towing, decontamination, and
				other preparation of the vessel for sale or
				transfer.
						.
				7.Effective
			 DateThis Act shall apply to
			 all forfeited vessels surrendered or seized and forfeited after September 1,
			 2011.
		
